NO. 07-11-00046-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                  FEBRUARY 28, 2011


                            IN THE INTEREST OF D. C., JR.


            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2002-517,897; HONORABLE JOHN J. MCCLENDON, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION

       This is the attempted appeal of matters arising in a family law case. D.C., Sr.

(the father), an inmate appearing pro se, filed in this court a handwritten document

complaining of the trial court’s January 20, 2011, oral rulings on certain motions and its

vacation of a prior order referring the case to a “mediation hearing.”1


       On our own motion, we questioned our jurisdiction and by letter offered the father

an opportunity to file documents or matters he considered necessary to our jurisdictional

determination.   The father filed a response on February 17, consisting of a factual



       1
          Based on a factual narrative filed by the father in this case, and our prior
disposition of In re D.C., Jr., No. 07-09-0320-CV, 2010 Tex. App. Lexis 7825 (Tex.App.-
-Amarillo Sept. 23, 2010, no pet.) (mem. op.), it appears the father’s base issue
concerns the parent-child relationship between him and his son, D.C., Jr.
narrative, a letter in which he states he intended his original filing to be a notice of

appeal and a copy of a pleading submitted to the clerk of the trial court on February 9,

2011. In the latter document, the father indicates he takes exception with three rulings

of the trial court: (1) the denial of a “mediation hearing”; (2) the denial of a motion to

modify (apparently the portion of a decree in a suit affecting parent-child relationship

concerning access to a child); and (3) the denial of a motion to enforce a divorce decree

(in an unspecified manner).


       An appeal generally may be taken only from a final judgment. See Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (stating rule). “[W]hen there has not

been a conventional trial on the merits, an order or judgment is not final for purposes of

appeal unless it actually disposes of every pending claim and party or unless it clearly

and unequivocally states that it finally disposes of all claims and all parties. An order

that adjudicates only the plaintiff’s claims against the defendant does not adjudicate a

counterclaim, cross-claim, or third party claim, nor does an order adjudicating claims

like the latter dispose of the plaintiff’s claims.” Id. at 205. If the judgment or order in

question is not final, it is interlocutory. Appeal can be taken from interlocutory orders

only when authorized by statute. Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272

(Tex. 1992); see, e.g., Tex. Civ. Prac. & Rem. Code § 51.014 (West 2008). We have no

appellate jurisdiction to review an interlocutory order granting or denying referral of a

matter to mediation. See Banc of America Investment Services, Inc. v. Lancaster, No.

02-04-0223-CV, 2004 Tex. App. Lexis 7577, at *1-*2 (Tex.App.--Fort Worth Aug. 4,

2004, no pet.) (per curiam, mem. op.) (dismissing for want of jurisdiction attempted

interlocutory appeal of order referring case to mediation).
                                             2
       In a suit to modify support or conservatorship, a modification order is final and

appealable. See Bilyeu v. Bilyeu, 86 S.W.3d 278, 282 (Tex.App.--Austin 2002, no pet.)

(noting legislature has designated such action a “new suit”); Normand v. Fox, 940
S.W.2d 401, 403, 403 n.3 (Tex.App.--Waco 1997, no writ). However, on this court’s

inquiry, the clerk of the trial court has advised us that the trial court has not filed an

order in the father’s case since January 1, 2011. The father’s original filing in this court

indicates he is appealing rulings reported to him by the trial court in a telephone

conference. Absent a signed written order disposing of all issues and all parties, the trial

court retains jurisdiction, preventing attachment of this court’s appellate jurisdiction.

Grant v. American Nat’l Ins. Co., 808 S.W.2d 181, 184 (Tex.App.--Houston [14th Dist.]

1991, no writ). Under the circumstances reflected in the documents before us, in the

absence of a signed written order of the trial court, we have nothing to review. See

Farmer v. Ben E. Keith Co., 907 S.W.2d 495, 496 (Tex. 1995) (“The appellate timetable

does not commence to run other than by a signed, written order, even when the signing

of such an order is purely ministerial”) (emphasis in original); Tex. R. App. P. 26.1.


       Because an interlocutory order denying referral of a case to mediation is not

immediately appealable, and because it appears the trial court has issued no signed

written orders containing any of the rulings the father seeks to appeal, we have no

jurisdiction to consider his attempted appeal. Accordingly, we dismiss the appeal for

want of appellate jurisdiction. Tex. R. App. P. 42.3(a).


                                                           Per Curiam




                                             3